Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 22, 2007 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On October 22, 2007 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit 99.1. Press release dated October 22, 2007 For Immediate Release Date: October 22, 2007 Contact : Dann H. Bowman Title : President and Chief Executive Officer Phone : (909) 393-8880 OTCBB Symbol: CCBC CHINO COMMERCIAL BANCORP REPORTS 12.5% INCREASED EARNINGS PER SHARE FOR THIRD QUARTER Chino, California The Board of Directors of Chino Commercial Bancorp, the parent company of Chino Commercial Bank NA, announced the results of operations for the third quarter ended September 30, 2007 with net diluted earnings per share of $0.27 as compared with $0.24 per diluted share, or an increase of 12.50% from the same quarter last year. Total net earnings for the quarter-end were $209,476 as compared with net earnings of $212,472 for the same quarter of 2006, a 1.41% reduction. Dann H. Bowman, President and Chief Executive Officer stated, The share repurchase plan approved by the Board of Directors last year is helping to increase earnings per share, even though higher operating expenses moderately reduced nominal profits in the third quarter and year-to-date. The Banks loan quality remains very strong with no sub-prime loans on the books, and only one loan being charged off this year for $9,011. Overall, the Bank is performing well and we are pleased with our prospects for continued growth and expansion. Earnings year-to-date were $612,466 or $0.77 per diluted shares for the nine months ended September 30, 1007, as compared with net earnings of $754,645 or $0.85 per diluted share for the same period last year. The slight reduction of income of $2,996 for the third quarter was attributed to a decrease in net interest income of $149,306 which was a result of increased interest-bearing deposit accounts and interest expense on trust preferred securities of $51,000. This was partially offset by a $78,502 increase in non-interest income. General and administrative expenses decreased $65,825 in the third quarter resulting from depreciation expense reductions as older furniture and equipment reached full depreciation, reduced legal and professional fee expenses, and a reduction in other expenses. These combined income and expense items, which were not experienced in 2006 lowered pre-tax earnings by roughly $5,800 in the third quarter. Interest income increased $149,728 while interest expense increased $359,470 in the nine months ended September 30, 2007 compared to the same period in 2006. The reduction in income for the nine-month period is partially attributed to an increase in FDIC assessments from $6,997 in 2006 to $36,247 in 2007 and interest expense on trust preferred securities of $152,887 which were not present during the same nine-month period last year. The year-to-date earnings were also impacted by an increase in the provision for loan loss reserves of $33,199 over the same period last year. Income from service charges on deposit accounts increased by approximately $182,600 in the nine months ended September 30, 2007. These combined income and expense items, which were not experienced in 2006, lowered pre-tax earnings by roughly $251,400 year-to-date. Net earnings for the nine months ended September 30, 2007 represent an annualized return on average equity of 13.40% and a return on average assets of 0.96% compared to net earnings for the nine months ended September 30, 2006, which represented a return on average equity of 13.75% and return on average assets of 1.13% . Financial Condition At September 30, 2007, total assets were $84.3 million, a decline of $6.2 million or 6.8% from December 31, 2006. Loans increased $2.0 million during the nine months from $51.8 million at December 31, 2006 to an outstanding balance of $53.8 million at September 30, 2007. This represents a 3.8% increase in outstanding loans. Total deposits declined by 5.9% to $74.8 million at September 30, 2007, a decrease from $79.5 million at December 31, 2006. The Companys core deposits represent 96.9% of the total deposits. Earnings The Company posted net interest income for quarters ended September 30, 2007 and September 30, 2006 of $1,022,467 and $1,171,773, respectively. For nine months ended September 30, the Company posted net interest income of $3,209,364 and $3,419,106 for 2007 and 2006, respectively. Average interest-earning assets were $75.9 million with average interest-bearing liabilities of $30.5 million, yielding a net interest margin of 5.64% for the nine months ended September 30, 2007 as compared to average interest-bearing assets of $79.7 million with average interest-bearing liabilities of $24.0 million, yielding a net interest margin of 5.72% for the nine months ended September 30, 2006. Non-interest income totaled $256,077 for the three months ended September 30, 2007, or a 44.2% increase from $177,575 earned during the third quarter of 2006. Non-interest income increased 40.1% for the nine months ended September 30, 2007 totaling $697,236 as compared to $497,845 for the six months ended September 30, 2006. Service charges on deposit accounts accounted for the majority of the increase in non-interest income. General and administrative expenses were $895,791 and $2,816,860 for the three and nine months ended September 30, 2007 as compared to $961,616 and $2,608,993 for the three and nine months ended September 30, 2006. The largest component of general and administrative expenses was salary and benefits expense of $461,870 for the third quarter of 2007 as compared to $432,901 for the three months ended September 30, 2006. Year-to-date comparisons of salary and benefits expense reports $1,440,026 for nine months ended September 2007 and $1,275,274 for the same period in 2006. The increase in Salaries and benefits expenses was reflective of staff increases, salary increases, incentive compensation, and the increase in retirement plan accruals. Income tax expense was $127,718 and $371,071 for the three and nine months ended September 30, 2007 as compared to $130,506 and $480,309 for the same periods of 2006. The effective income tax rate for 2007 and 2006 is approximately 38%. Forward-Looking Statements The foregoing contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are not historical facts and include expressions about the Banks plans, objectives, managements expectations, intentions, relationships, opportunities, and technology and market condition statements. When used in these presentations, the words expects, anticipates, intends, plans, believes, seeks, estimates, or words of similar meaning, or future or conditional verbs, such as will, would, should, could, or may are generally intended to identify forward-looking statements. These forward-looking statements are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Companys control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET September 30, 2007 and December 31, 2006 September 30, 2007 December 31, 2006 ASSETS: Unaudited Audited Cash and due from banks $ 4,770,730 $ 4,201,391 Federal funds sold and Due from banks time 8,483,000 13,316,000 Cash and cash equivalents 13,253,730 17,517,391 Interest-bearing deposits in other banks Investment securities available for sale 8,652,588 11,839,152 Investment securities held to maturity (fair value approximates $4,032,000 at September 30, 2007 and $4,696,000 at December 31, 2006) 4,065,866 4,784,277 Total investments 12,718,454 16,623,429 Loans Construction 2,140,784 1,925,067 Real estate 40,035,309 37,521,967 Commercial 10,801,353 11,655,290 Installment 780,977 670,765 Gross loans 53,758,423 51,773,089 Unearned fees and discounts (103,830 ) (136,046 ) Loans net of unearned fees and discount 53,654,593 51,637,043 Allowance for loan losses (712,999 ) (615,808 ) Net loans 52,941,594 51,021,235 Restricted stock 648,650 627,500 Accrued interest receivable 320,134 385,764 Fixed assets, net 2,130,305 2,222,503 Prepaid & other assets 2,272,387 2,076,976 Total assets $ 84,285,254 $ 90,474,798 LIABILITIES: Deposits Non-interest bearing $ 44,779,682 $ 53,845,147 Interest Bearing 29,992,856 25,608,988 Total deposits 74,772,538 79,454,135 Accrued interest payable 50,515 61,477 Accrued expenses & other payables 507,066 412,745 Subordinated debentures 3,093,000 3,093,000 Total liabilities 78,423,119 83,021,357 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 714,732 shares and 808,214 shares at September 30, 2007 and December 31, 2006, respectively. 2,772,681 5,022,984 Retained earnings 3,119,838 2,507,373 Accumulated other comprehensive loss (30,384 ) (76,916 ) Total equity 5,862,135 7,453,441 Total liabilities & equity $ 84,285,254 $ 90,474,798 CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended For the nine months ended September 30 September 30 2007 2006 2007 2006 Interest income Interest on investment securities $ 140,237 $ 207,770 $ 454,288 $ 642,514 Interest on Federal funds and Due from banks time 124,356 135,459 423,222 468,019 Interest and fee income on loans 1,010,948 954,770 3,013,734 2,630,983 Total interest income 1,275,541 1,297,999 3,891,244 3,741,516 Interest expense Deposits 201,811 125,166 528,093 320,750 Other borrowings 51,263 1,060 153,787 1,660 Total interest expense 253,074 126,226 681,880 322,410 Net interest income 1,022,467 1,171,773 3,209,364 3,419,106 Provision for loan losses 45,559 44,754 106,203 73,004 Net interest income after provision for loan losses 976,908 1,127,019 3,103,161 3,346,102 Non-interest income Service charges on deposit accounts 223,438 149,386 595,859 413,260 Other miscellaneous fee income 9,607 7,161 26,410 15,082 Dividend income from restricted stock 7,639 7,366 28,152 23,916 Income from bank owned life insurance 15,393 13,662 46,815 45,587 Total non-interest income 256,077 177,575 697,236 497,845 General and administrative expenses Salaries and employee benefits 461,870 432,901 1,440,026 1,275,274 Occupancy and equipment 77,122 105,556 257,445 307,509 Data and item processing 79,197 60,536 224,555 183,247 Advertising and marketing 37,837 30,700 113,208 70,678 Legal and professional fees 75,974 116,397 231,344 205,760 Insurance 8,141 6,217 22,686 18,557 Directors' fees and expenses 19,382 21,950 59,633 66,306 Other expenses 136,268 187,359 467,963 481,662 Total general & administrative expenses 895,791 961,616 2,816,860 2,608,993 Income before income tax expense 337,194 342,978 983,537 1,234,954 Income tax expense 127,718 130,506 371,071 480,309 Total income $ 209,476 $ 212,472 $ 612,466 $ 754,645 Basic earnings per share $ 0.29 $ 0.26 $ 0.83 $ 0.92 Diluted earnings per share $ 0.27 $ 0.24 $ 0.77 $ 0.85 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. October 22, 2007 By: /s/ Sandra F. Pender Sandra F. Pender Vice President and Chief Financial Officer
